PER CURIAM
Ronald Garrett ("Appellant") appeals from the trial court's judgment following a jury trial convicting him of the Class D felony sexual misconduct involving a child by indecent exposure in violation of Section 566.083 (RSMo 2012 ). Appellant was sentenced to three years' imprisonment and was placed on probation for five years with a suspended execution of sentence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).